 



Exhibit 10.7
Tekelec
Summary of Compensation for Non-Employee Members
of the Board of Directors and its Committees
(Effective April 1, 2005)

                  1.    
Board of Directors
               
Quarterly retainer (except Chairman)
  $ 12,500          
Chairman’s quarterly retainer
  $ 15,000          
Fee for attending meeting in excess of four hours
  $ 2,000          
Fee for attending meeting of four hours or less
  $ 1,000                     2.    
Compensation Committee
               
Quarterly retainer (except Chairman)
  $ 1,250          
Chairman’s quarterly retainer
  $ 4,000          
Fee for attending a meeting
  $ 750                     3.    
Audit Committee
               
Quarterly retainer (except Chairman)
  $ 2,000          
Chairman’s quarterly retainer
  $ 5,000          
Fee for attending a meeting
  $ 800                     4.    
Nominating and Corporate Governance Committee
               
Quarterly retainer (except Chairman)
  $ 1,000          
Chairman’s quarterly retainer
  $ 1,500          
Fee for attending a meeting
  $ 750                     5.    
Corporate Development Committee
               
Quarterly retainer (except Chairman)
  $ 1,000          
Chairman’s quarterly retainer
  $ 1,500          
Fee for attending a meeting in excess of four hours
  $ 1,000          
Fee for attending a meeting of four hours or less
  $ 750  

     In addition to cash compensation, non-employee directors receive under the
Company’s Amended and Restated Non-Employee Director Stock Option Plan (the
“Director Plan”) (i) a grant of stock options upon their initial election to the
Board of Directors and (ii) annual grants of stock options upon their
re-election to the Board. The Director Plan is included as Exhibit 10.1 to the
Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2004, as
filed with the Securities and Exchange Commission on August 9, 2004.
* * *

 